Citation Nr: 1316225	
Decision Date: 05/17/13    Archive Date: 05/29/13

DOCKET NO.  09-04 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an increased initial evaluation for service-connected degenerative joint disease, strain, lumbar scoliosis, and spondylosis of the lumbar spine, currently evaluated as 20 percent disabling prior to January 5, 2009, and as 40 percent disabling thereafter.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from February 1951 to September 1954. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which effectuated a November 2004 Board grant of service connection, and assigned a 10 percent evaluation.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

On April 29, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal, as well as the raised issue of entitlement to a total disability rating based on individual unemployability.  The Veteran's statement was submitted to the Board by way of a cover letter from his former representative, who stated that he had previously canceled his power of attorney.  See Veteran's representative's statement, received in August 2012 (canceling the power of attorney); see also 38 C.F.R. § 20.608(a) (2012).  The Veteran stated, "I received a March 29, 2013 letter stating an appeal had been filed at the Board.  I wish to withdraw that appeal (on my back and for unemployability."  Thus, as there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


